       Case 2:19-cr-00394-DB-DBP Document 147 Filed 03/25/20 Page 1 of 2



Gregory G. Skordas (#3865)
Gabriela Mena (#17087)
SKORDAS & CASTON, LLC
560 South 300 East, Suite 225
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
Attorneys for Defendant
gskordas@schhlaw.com
gmena@schhlaw.com

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,
                                                       SUBSTITUTION OF COUNSEL
        Plaintiffs,

 v.

 KONSTANIN TOMLIN,                                       Case No. 2:19-cr-00394

        Defendant.                                       JUDGE DEE BENSON
                                                         MAGISTRATE JUDGE ROMERO

       The undersigned, Gregory G. Skordas, attorney at law, hereby enters his substitution of

counsel for Julie George, on behalf of the Defendant, Konstanin Tomilin, in the above-captioned

matter and requests that any further correspondence be properly directed to counsel for the

defendant at the address as stated above.

       DATED this 25th day of March 2020.


                                             SKORDAS & CASTON, LLC


                                             /s/Gregory G. Skordas
                                             Gregory G. Skordas


                                                1
       Case 2:19-cr-00394-DB-DBP Document 147 Filed 03/25/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

I hereby certify that on March 25, 2020, I electronically filed a true and correct copy of the

 foregoing SUBSTITUTION OF COUNSEL, with the Clerk of the Court using CM/ECF

system, which sent notification of such filing to the following:


       Kevin L. Sundwall
       US Attorney

       Jamie Thomas
       US Attorney

       Lake Dishman
       US Attorney


                                              /s/ StaceyRamirez-Legal Secretary
                                              SKORDAS & CASTON, LLC




                                                 2
